Citation Nr: 1424102	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  97-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative joint disease of the lumbosacral spine and degenerative joint disease of the sacroiliac joint (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 10, 2013.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to June 1991.  This appeal to the Board of Veterans' Appeals (Board) arose from an October 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case was previously before the Board in September 2000, August 2004, and November 2006.  The case was subsequently transferred to the Denver, Colorado RO.

In November 2010, the Board remanded the case to the RO to provide the Veteran with notice related to a TDIU claim, to obtain Social Security Administration (SSA) records, to obtain additional treatment records, and to obtain a current evaluation of the Veteran's low back disability.  

In response to the Board's remand, the Veteran was provided the relevant notice in October 2013, SSA records have been added to the record, additional private and VA treatment reports have been added to the record, and VA evaluations of the back were obtained in January 2011, April 2013, and February 2014.  Consequently, there has been substantial compliance with the November 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

A July 2012 rating decision granted entitlement to service connection for posttraumatic stress disorder with depressive disorder, not otherwise specified (NOS), and dyssomnia (psychiatric disability), with a 70 percent rating beginning September 25, 2008; granted entitlement to service connection for fibromyalgia with Raynaud's-like symptoms (fibromyalgia), with a 40 percent rating beginning April 1, 2003; granted entitlement to service connection for irritable bowel symptoms (IBS), with a 30 percent rating beginning April 1, 2003; and granted entitlement to service connection for exercise-induced asthma, with a 30 percent rating beginning April 1, 2010.  The combined rating was 70 percent beginning April 1, 2003 and 90 percent beginning September 25, 2008.  A March 2013 rating decision determined that the July 2012 grant of entitlement to service connection for IBS was a clear and unmistakable error and severed the grant effective July 1, 2013.  A March 2014 Decision Review Officer's decision granted TDIU effective June 10, 2013.  


FINDINGS OF FACT

1.  Range of low back motion on evaluation in January 2011 included flexion to 50 degrees, extension to 20 degrees, lateral bending to 20 degrees to each side, and bilateral rotation to 20 degrees.

2.  Beginning April 16, 2013, there is evidence that pain-free flexion of the Veteran's low back is to 30 degrees. 

3.  Prior to June 10, 2013, the Veteran was service connected for psychiatric disability, 70 percent disabling; for fibromyalgia, 40 percent disabling; for IBS, 30 percent disabling; for asthma, 30 percent disabling; and for low back disability, 20 percent disabling.  His combined rating was 90 percent.  

4.  The Veteran has completed three years of college; she last worked full time in service in 1991 and has part-time experience as a dental hygienist.   

5.  The Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation consistent with her educational background and previous work history from January 10, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 20 percent for low back disability prior to April 16, 2013 have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5237-5242 (2012). 

2.  The criteria for the assignment of an evaluation of 40 percent, but no higher, for low back disability beginning April 16, 2013 have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5237-5242 (2013).

3.  The criteria for TDIU beginning on January 10, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice related to increased ratings was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in November 2006 that informed her of the requirements needed to establish entitlement to an increased evaluation.  A letter was sent to the Veteran in December 2010, prior to adjudication, that informed her of the requirements needed to establish entitlement to TDIU..  The increased rating issue was readjudicated following completion of VCAA notice, including in supplemental statements of the case. 

In accordance with the requirements of VCAA, the November 2006 and October 2013 letters informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.  The Veteran was also informed in these letters about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations are of record, with the most recent dated in April and June 2013 and February 2014.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April and June 2013 and February 2014 VA examinations are adequate, as they provide the symptomatology of the service-connected disabilities.  Accordingly, there is adequate medical evidence of record to make a determination on the issues on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of her claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).



Analysis of the Claims

The Veteran contends that her service-connected low back disability is more severe than currently evaluated and that her service-connected disabilities caused TDIU prior to June 10, 2013.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Increased Rating Claim

The Veteran was granted service connection for low back disability in a July 1993 rating decision and assigned a 10 percent evaluation effective March 16, 1993.  A September 1995 rating decision granted a 20 percent evaluation for the low back disability, effective March 25, 1994.  The Veteran was notified of this action later in September 1995 and did not timely appeal.  Based on the results of a May 1997 VA examination, a May 1997 rating decision proposed to reduce the Veteran's 20 percent rating for low back disability to 0 percent.  An October 1997 rating decision reduced the 20 percent rating for low back disability to 0 percent effective January 1, 1998.  The Veteran was notified of this action later in October 1997, and she timely appealed.   In September 2000, the Board restored the 20 percent rating for low back disability.  An October 2000 rating decision granted restoration of a 20 percent rating for low back disability effective January 1, 1998.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2013).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

During the pendency of this appeal, regulatory changes amended the rating criteria for evaluating intervertebral disc syndrome effective on September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (2002).  Effective September 26, 2003, VA revised the criteria for diagnosing and evaluating the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO has provided the Veteran with the schedular criteria under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations.  Therefore, there is no prejudice to the Veteran for the Board to apply both the old and new regulatory provisions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Diagnostic Code 5010, which is used to rate arthritis due to trauma, provides that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 20 percent rating is warranted with x-ray evidence of involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  A 10 percent rating is warranted for x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.

Prior to September 26, 2003, a 40 percent evaluation was assigned for severe limitation of motion of the lumbar spine; a 20 percent rating was assigned for moderate limitation of motion of the lumbar spine; and a 10 percent rating was assigned for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2002).

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, prior to September 26, 2003, a 60 percent evaluation may be assigned when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months; and a 40 percent evaluation is assigned when the incapacitating symptom episodes last at least four weeks, but less than six weeks.  This remained essentially unchanged in the revisions effective on September 26, 2003.  In June 2004, a correction was published to reinsert material that was inadvertently omitted from the initial publication of the 2003 revision.  69 Fed. Reg. 32449 (2003).

Note (1) states that for purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2) states that when evaluating the disability on the basis of chronic manifestations, evaluate the orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3) provides that if the intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Diagnostic Code 5294 provided that ratings for sacro-iliac injury and weakness were to be rated under the criteria for Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 percent rating was assigned for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; a 20 percent rating was assigned with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; a 10 percent rating was assigned for characteristic pain on motion; and a 0 percent rating was assigned with slight subjective symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised rating criteria beginning on September 26, 2003, involving the general rating formula for diseases or injuries of the spine, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine; a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine; a 20 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2013).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2) (2013).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4) (2013).  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2013).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is awarded for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2013).

When examined by VA in July 1994, flexion of the low back was to 90 degrees, extension was to 30 degrees, lateral bending was to 40 degrees to each side, and bilateral rotation was to 30.  The examiner noted that there was no objective evidence of pain.  The diagnoses were mechanical back pain syndrome, no radiculopathy, and no spinal stenosis.  The examiner concluded that the Veteran's complaints of pain appeared to be muscular in origin.

According to a May 1997 statement from the Veteran's employer, where she had worked for approximately two years, her health had made her undependable.  In order to accommodate her, she was working only two evening a week for short shifts and was on-call status to give her more hours when she was able because of her back and headache problems.

A private MRI of the back in August 2001 was considered normal, as was a private MRI in April 2003.

When examined by VA in June 2002, flexion of the low back was to 90 degrees and extension was reported to be full.  There was no spasm and no objective evidence of fatigue, weakness, or lack of endurance.  Motor and sensory examinations were within normal limits.  X-rays of the low back were reported to be normal.

According to an evaluation of the low back by Michigan Medical Consultants in June 2003, range of motion was normal, with flexion to 90 degrees, extension and lateral bending to 25 degrees, and bilateral rotation to 30 degrees.  The diagnosis was chronic back and hip pain due to chronic right sacroiliitis, with no radicular symptoms.

On VA evaluation of the low back in November 2004, flexion was to 60 degrees and extension, lateral bending, and rotation were all to 25 degrees.  There was no incoordination, weakness, or fatigability.  X-rays were considered essentially normal.  The diagnosis was chronic lumbar strain without residual of trauma, with minimal disc disease in the thoracic area.  Functional impairment was described as minimal.

VA treatment records dated through September 2005 reveal continued complaints of low back disability.

According to a SSA report for September 2006, the Veteran had severe impairments, which included low back pain.  

On VA evaluation of the low back in March 2009, flexion was to 70 degrees, with pain at 45 degrees; and extension was to 40 degrees, with pain at 30 degrees.  On repetitive motion, flexion was reduced to 65 degrees, with pain at 50 degrees; and extension was reduced to 35 degrees, with pain at 30 degrees.  Lateral flexion was to 25 degrees on the right, with pain at 20 degrees; and right lateral flexion was to 30 degrees, with pain at 25 degrees.  Bilateral rotation was to 10 degrees, with pain at 5 degrees on the right and at 10 degrees on the left.  There was mild spasm bilaterally in the L4-S1 paraspinal region and more severe tenderness over the right sacroiliac region and right greater than left L5-S1 paraspinals.  The diagnosis was chronic lumbosacral strain without evidence of lumbosacral radiculopathy.

An April 2010 MRI report from Health Images is also on file.  According to a May 2010 report from D. Sipple, D.O., the MRI impressions were foraminal stenosis, lupus, and lumbar radiculitis.  The Veteran received sacroiliac joint injections in April and May 2010 at Lowry Surgery Center.  

According to an October 2010 report from Bodywise Physical Therapy, the Veteran continued to experience daily back pain up to 9/10 with radiating symptoms into the lower extremities, numbness, tingling, and burning.  Her pain and radiating symptoms caused her to have difficulty with basic daily activities.

The Veteran complained on VA examination in January 2011, which included review of the claims files, that her back pain had gotten worse since the March 2009 evaluation.  Range of motion included flexion to 50 degrees, extension to 20 degrees, lateral bending to 20 degrees to each side, and bilateral rotation to 20 degrees.  The Veteran complained of pain at the end of each motion.  There was no additional loss with repetitive testing.  X-rays were reported to show mild degenerative changes.  The diagnosis was degenerative joint disease without evidence of radiculopathy.  According to the examiner, the Veteran might not be able to tolerate full-time work but should be able to tolerate part-time work.  

It was concluded in a December 2011 medical report from the VA examiner who saw the Veteran in January 2011 that the Veteran's degenerative joint disease of the low back was causally related to her service-connected disability.  After review of the evidence, this examiner disagreed with Dr. Sipple's diagnosis of sacroiliac joint pain related to lupus and lumbar radiculitis because Dr. Sipple had a different interpretation of the April 2010 MRI report than did the radiologist who actually read the report and because Dr. Sipple did not appear to have knowledge of the Veteran's extensive service-related low back history.

According to a February 2012 report from Alpine Neurology, an MRI of the low back showed small joint effusions at L4-L5 but no encroachment on either neural foramina or nerve roots.

When examined by VA on April 16, 2013, the Veteran complained of pain, weakness, stiffness, fatigue, and lack of endurance.  She used a cane to ambulate.  She reported flare-ups three times a week, with pain increasing to 9-10/10 and lasting up to 12 hours.  Flexion of the low back was to 60 degrees, with pain beginning at 30 degrees.  There was loss of motion on repetitive testing, with weakened movement and pain on movement.  The Veteran had an abnormal spinal contour.  There was no radiculopathy.  It was concluded that her low back disability affected her employability.

Another VA evaluation of the low back, which included review of the record, was conducted in February 2014.  The Veteran complained of low back pain and flare-ups.  Range of motion included flexion to 60 degrees, with pain beginning at 60 degrees; extension to 30 degrees, with pain beginning at 20 degrees; and lateral bending and rotation to each side to 30 degrees, with pain at the end of motion.  The examiner noted less movement than normal and pain on movement with repetitive testing.  The Veteran had muscle spasms but no abnormal gait.  Motor and sensory examinations were normal.  There was no radiculopathy, no ankylosis, and no intervertebral disc syndrome.  The Veteran occasionally used a cane.  The examiner concluded that the Veteran's low back disability impacted her ability to work.  

A rating in excess of 20 percent is not warranted for low back disability under the old schedular criteria prior to September 26, 2003, because, despite complaints of back pain, no objective evidence of pain was found on examination in May 1997.  Additionally, range of motion on VA evaluation in May 1997 included flexion to 90 degrees, extension to 30 degrees, lateral bending to 40 degrees to each side, and bilateral rotation to 30 degrees.  When examined by VA in June 2002, flexion was to 90 degrees and extension was full.  There was no additional limitation on repetitive testing.  Consequently, the evidence certainly does not show more than moderate limitation of motion or severe lumbosacral strain, manifested by symptoms such as listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of these manifestations with abnormal mobility on forced motion. 

Additionally, as there has not been any medical evidence of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician due to intervertebral disc syndrome, a higher rating based on incapacitating episodes is not warranted.  

The Board finds that an increased rating of 40 percent is warranted under the current rating criteria for the spine beginning on April 16, 2013, the date of VA examination on which it was determined that the Veteran had pain on forward flexion beginning at 30 degrees, as limitation of flexion to 30 degrees is assigned a rating of 40 percent.  A rating in excess of 40 percent is not warranted because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.

An increased evaluation can also be assigned for a back disability involving loss of motion when there is additional functional impairment.  However, consideration of pain and functional loss is required only with respect to those Diagnostic Codes where the basis for rating is limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996).  Although there was an additional loss of 5 degrees of flexion and extension on repetitive testing on VA evaluation in March 2009, this is not severe enough to warrant a higher evaluation under the rating schedule, as pain-free flexion was still to 50 degrees.  Consequently, a higher rating is not warranted for service-connected low back disability during the appeal period under the provisions of 38 C.F.R. §§ 4.40, 4.45.  See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report the symptoms related to her service-connected disability; and the Veteran's employer, who provided a lay statement in May 1997 that referred to the Veteran's low back, is competent to talk about his observations about the Veteran's symptomatology.  The lay statements are credible to the extent that they involve observable symptoms, such as musculoskeletal pain.  The Veteran's complaints have been considered in this case and have resulted in an increased rating for low back disability; however, with respect to rating the low back prior to April 16, 2013, evaluations for VA purposes have not shown the severity required for a higher rating for the disability, as discussed above.    

The Board has also considered whether the low back disability should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disability at issue, as noted above, but the medical evidence reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2012).  In other words, the symptoms for the Veteran's low back disability are accounted for by the assigned schedular ratings.    

The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to the service-connected low back disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for low back disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

TDIU Claim

As noted above, a rating decision dated in March 2014 granted TDIU benefits effective June 10, 2013.  Consequently, the Board must now determine whether a TDIU rating is warranted prior to June 10, 2013.  She is currently service connected for posttraumatic stress disorder with depressive disorder, not otherwise specified, and dyssomnia (psychiatric disability), 70 percent disabling since September 25, 2008; fibromyalgia with Raynaud's-like symptoms (fibromyalgia), 40 percent disabling since April 1, 2003; irritable bowel symptoms, 30 percent disabling from April 1, 2003 to July 1, 2013; exercise-induced asthma, 30 percent disabling since April 1, 2010; and low back disability, 20 percent disabling since March 25, 1994.  

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. § 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment. 38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  In this case, the Veteran's service-connected disabilities have met the above requirement since April 1, 2003.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Relevant evidence on file indicates that the Veteran has completed three years of college.  She last worked full time when she left the service in June 1991; she has worked part time after service as a dental hygienist.  The evidence indicates that she has worked fewer than 20 hours a week since prior to 2004.

Evidence related to the Veteran's low back disability is noted above.  

With respect to the Veteran's fibromyalgia and IBS since April 1, 2003, private treatment records for April 2003 reveal complaints of persistent gastroesophageal symptomatology.  She underwent an esophagogastroduodenoscopy in August 2003 for chronic pyrosis; the diagnostic impression was erosive esophagitis and hiatal hernia.  She complained of excessive fatigue in November 2003.  Fibromyalgia was diagnosed in a May 2004 report.

According to a SSA report for September 2006, the Veteran had severe impairments, which included low back pain.  An October 2006 SSA decision granted disability benefits, effective December 31, 2002, with a primary diagnosis of migraines and a secondary diagnosis of psychiatric disability.

The Veteran underwent an upper gastrointestinal endoscopy at Longmont United Hospital in August 2010.

The VA examiner who evaluated the Veteran's low back on January 10, 2011 provided an opinion on the Veteran's employability in which it was concluded that the Veteran should alternate sitting, standing, and walking in order to prevent worsening of low back pain.  Based on the information provided by the Veteran, the examiner determined that the Veteran should sit for no more than 15 minutes, stand for no more than 10 minutes, and walk for no more than 30 minutes.  She must work in a setting that allows use of a cane to assist mobility.  Because the Veteran takes narcotic pain medication, which contributes to fatigue, she might not tolerate full-time employment; she should be able to tolerate part-time work of no more than 20 hours per week.  She was to work in a setting that required no bending and lifting below the waist, no repetitive forward flexion or forward leaning of the lumbosacral spine, and twisting of the lumbosacral spine due to worsening of low back pain.

The Veteran was provided several VA examinations in May 2012.  She complained on psychiatric evaluation of insomnia, nightmares related to sexual trauma in service, significant anxiety, panic attacks, and depression.  She was taking medication for her psychiatric problems, which helped.  The diagnoses were PTSD; depressive disorder, NOS; and dyssomnia, NOS.  It was concluded that the Veteran's psychiatric symptomatology produced occupational and social impairment with reduced reliability and productivity.  On respiratory evaluation, intermittent inhalational bronchodilator therapy was noted; the Veteran used daily inhalational anti-inflammatory medication.  Asthma was diagnosed.  The Veteran's asthma did not affect her ability to work.  She complained on evaluation for fibromyalgia of widespread daily joint pain, fatigue, and muscle weakness.  Fibromyalgia was diagnosed; it was concluded that the Veteran's fibromyalgia did not impact her ability to work.  It was noted on gastrointestinal evaluation that the Veteran was taking medication for her condition.  Gastroesophageal reflux disease, a hiatal hernia, and irritable bowel symptoms were diagnosed.  She complained of frequent episodes of bowel disturbance with abdominal distress.  It was concluded that the Veteran's intestinal condition did not impact her ability to work.  

It was concluded after VA low back evaluation in April 2013 that the condition impacted on the Veteran's ability to work because she avoided driving more than 15 minutes, sitting more than 15 minutes, or standing more than 10 minutes due to low back pain.  She used a cane intermittently to assist with mobility and she avoided stairs.  The examiner concluded that the Veteran should be able to work on a part-time basis.  She would do best in a sedentary-type job where she can alternate sitting, standing, and walking.  She was to avoid commercial driving since she was taking narcotic pain medication.  She was to work in a setting that required no bending and lifting below the waist, no repetitive forward flexion or forward leaning of the lumbosacral spine, and twisting of the lumbosacral spine due to worsening of low back pain.

The Veteran complained on VA evaluation for fibromyalgia in June 2013 that her fibromyalgia has gotten worse, as she stays in bed three days a week due to fatigue.  She was taking medication for fibromyalgia.  Her symptoms included widespread musculoskeletal pain, muscle weakness, fatigue, sleep disturbance, headaches, depression, and Raynaud's-like symptoms in cold weather.  Her symptoms were constant or nearly constant.  It was noted on VA respiratory evaluation that the Veteran had asthma for which she used daily inhalational anti-inflammatory medication.  The examiner concluded that, based on the Veteran's fibromyalgia and asthma, the Veteran was able to sit for 30 minutes with changes in position as needed, able to stand for 15 minutes, able to walk up to one mile, and able to lift and carry up to 2 pounds for 5 minutes.  She was limited in her ability to do physical or manual labor but was able to do sedentary work at least on a part-time basis.

A VA psychiatric evaluation was also conducted in June 2013.  The Veteran said that she had worked part time as a dental hygienist but had not worked regularly since 2004 primarily due to physical problems.  She was taking medication for her psychiatric condition.  Her psychiatric symptoms included depression, anxiety, panic attacks more than once a week, suspiciousness, and chronic sleep impairment.  On mental status evaluation, she had minor problems with memory, attention, and focus.  

The examiner concluded in June 2013 that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning and that her psychiatric symptomatology resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In the examiner's opinion, the Veteran would have difficulty sustaining even simple work tasks in a loosely supervised environment due to ongoing anxiety and depressive symptoms which would likely lead to difficulty sustaining work tasks and focus.

For the Veteran to prevail on her claim for TDIU, the record must reflect that she is precluded from securing or following a substantially gainful occupation consistent with her education and occupational experience.  The evidence indicates that the Veteran has completed three years of college and has worked part time as a dental hygienist.  She has not worked full time since she left the service.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose, 4 Vet. App. at 363.  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

The Board finds it is reasonable to conclude that the Veteran's service-connected disabilities preclude employment consistent with her education and occupational experience beginning on January 10, 2011, which is the date of VA examination in which the examiner opined that the Veteran could not perform full-time employment due to her low back restrictions.  Although there is not much medical information at the time of this evaluation on the symptomatology of the veteran's other service-connected disabilities, she was service-connected for multiple other disabilities in January 2011, to include psychiatric disability and fibromyalgia.  TDIU benefits are not warranted prior to January 10, 2011 because there is no medical opinion or other clinical evidence which reflects that the veteran's service-connected disabilities are severe enough to preclude the veteran from securing or following a substantially gainful occupation consistent with her education and occupational experience.  

Although the veteran was awarded SSA disability benefits effective December 31, 2002, this finding is not binding on VA, as VA criteria for TDIU is different than the criteria for SSA benefits.  VA must perform an independent evaluation of the evidence in a claim for TDIU.  Moreover, the SSA grant included nonservice-connected disabilities, such as migraines, which cannot be considered in a claim for TDIU.


ORDER

Entitlement to an evaluation in excess of 20 percent for low back disability prior to June 16, 2013 is denied.
 
Entitlement to an increased evaluation of 40 percent for low back disability beginning June 16, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to TDIU beginning January 10, 2011 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


